DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the application
Receipt of Applicant’s request for continued examination filed on July 14, 2021 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2021 has been entered. 

This Office Action is in response to the amendments, arguments, and Terminal Disclaimer filed July 14, 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 1-15 without prejudice

Claims 16-18 and 20 are currently pending wherein all claims read on a preparation.

Allowable Subject Matter
Claims 16-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Westerfield (US PP 9,197).

Summary of claim 16:
A preparation comprising an essential oil, the essential oil comprising an essential oil profile selected from the group consisting of:
a.    1-carvone and d-limonene and wherein the weight ratio of 1-carvone to d- limonene ranges from about 0.83:1 to about 1.25:1;
b.    from about 25% mass to about 38% mass of 1-carvone, from about 24% mass to about 37% mass of d-limonene, from about 1.9% mass to about 2.9% mass of 3-octonol, from about 2.4% mass to about 3.6% mass of dihydrocarvone, from about 1.0% mass to about 1.6% mass of menthone, and less than about 1% of 1,8-cineole;

d.    from about 30% mass to about 33% mass of 1-carvone, from about 29% mass to about 32% mass of d-limonene, from about 2.3% mass to about 2.5% mass of 3-octonol, from about 2.8% mass to about 3.1% mass of dihydrocarvone, from about 1.2% mass to about 1.4% mass of menthone, and less than about 1% of 1,8-cineole; and
e. about 31.5% mass of 1-carvone, about 30.3% mass of d-limonene, about 2.4% mass of 3-octonol, about 3% mass of dihydrocarvone, about 1.3% mass of menthone, and less than about 1% of 1,8-cineole.

Westerfield teaches a mint plant (column 1, lines 1-22) that contains carvone at a concentration of 12.29 and a limonene concentration of 11.29 (column 5) reading on a ratio of 1.10:1.  However, Westerfield does not teach or fairly suggest the claimed preparation wherein the mint plant having the claimed mint profile is used in a preparation.  Applicants have further shown that this profile of fragrance in a composition provides a different scent to the user.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763